                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

LAMAR DONTRAY WILLIAMS,                          §
             Petitioner,                         §
                                                 §
vs.                                              §    Civil Action No. 6:19-01008-MGL
                                                 §
RANDALL WILLIAMS,                                §
              Respondent.                        §
                                                 §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION AND
        GRANTING RESPONDENT’S MOTION FOR SUMMARY JUDGMENT

       Petitioner Lamar Dontray Williams (Petitioner) filed this action asserting a habeas corpus

claim under 28 U.S.C. § 2254. The matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting Respondent Randall

Williams’s (Respondent) motion for summary judgment be granted. The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to the Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de

novo review, however, “when a party makes general and conclusory objections that do not direct
the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).

       The Magistrate Judge filed the Report on January 23, 2020. Petitioner filed his Objections

to the Report (Objections) on February 4, 2020. Respondent filed his reply to the Objections on

February 18, 2020. The Court has reviewed Petitioner’s two objections but holds them to be

without merit. It will therefore enter judgment accordingly.

       First, Petitioner objects to the Magistrate Judge’s reliance on the post-conviction relief

(PCR) court’s deference to the testimony of the defense attorney (Counsel), arguing it was patently

unreasonable for Counsel to neglect to investigate expert support for the theory of impossibility

based on Petitioner’s presented alibi.

       Petitioner argues Counsel’s failure to investigate and produce experts to support an alibi

defense constitutes ineffective assistance of counsel. This disregards Counsel’s presentation, in

his closing argument, of an alibi defense based on his purported morning meeting and the timing

of an escape route. Any argument experts were necessary to fully establish an alibi defense ignores

the multitude of unknown variables—time of the murder, exact route of escape, traffic on the day

in question—inhibiting an exact analysis. Thus, the Court concludes Counsel’s presentation of

the alibi defense without experts fails to qualify as deficient representation. See Strickland v.

Washington, 486 U.S. 668, 687-89 (1984) (stating an ineffective assistance of counsel claimant

must demonstrate his counsel’s performance was deficient, overcoming a strong presumption

counsel’s conduct was within a wide range of reasonable professional experience).

       Further, a PCR court’s factual findings are presumed “correct unless the habeas petitioner

proves otherwise by clear and convincing evidence.” Cagle v. Branker, 520 F.3d 320, 323 (4th

Cir. 2008). Here, the PCR court held Counsel reasonably presented the timeline/travel argument,



                                                2
which did not require expertise to argue. Petitioner failed to provide clear and convincing evidence

to go against the PCR court. Accordingly, the Court will overrule Petitioner’s first objection.

        Second, Petitioner objects to the Magistrate Judge purported failure to address the PCR

court’s purported conflation of the two prongs of the Strickland test. This ignores the Magistrate

Judge’s clear pronouncement “disagree[ing] with the petitioner that the PCR combined the

deficiency and prejudice prongs of Strickland.” Report at 21. The objection, thus, fails to raise

any specific objection to the Report. Because there is no clear error with the Magistrate Judge’s

ruling on this issue, the Court will therefore overrule the second objection too. See Orpiano, 687

F.2d at 47 (rejecting the need for de novo review when an objection fails to direct the court to a

specific error).

        After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court overrules Petitioner’s objections, adopts the Report, and incorporates it

herein. Therefore, it is the judgment of the Court Respondent’s motion for summary judgment is

GRANTED.

        To the extent Petitioner moves for a certificate of appealability, his request is DENIED.



        IT IS SO ORDERED.

        Signed this 16th day of March 2020 in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
